DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 15, 2021 has been entered. 
This action is in response to the papers filed on September 15, 2021.  Applicants’ arguments and amendments to the claims filed September 15, 2021 have been entered.  Claims 32 have been amended, claims 1-31 and 33 have been cancelled, and no claims have been newly added.  Claims 32 and 34-47 are pending.  Claims 44 and 46-57 were withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention or nonelected species, there being no allowable generic or linking claim.  Claims 32, 34-43, and 45 are under instant consideration.

Priority
The instant application is a Continuation of application No. 16/444,206, filed on June 18 2079, which matured into patent 10,695,339, which is a Continuation of application No. 16/270,206, filed on February 7, 2019, which matured into paten! 10,369,143, which is Continuation of application No. 15/400,108, filed on January 
Response and Maintained Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
	Claims 32, 34, 43 and 45 remains rejected in modified form under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barlow et al. (Pub. No.: US 2007/0049576; Pub. Date: Mar. 1, 2007) and Rogosky et al. (Pub. No.: US 2002/0010216; Pub. Date: Jan. 24, 2002) for reasons of record.
	The claims recite a medicament comprising a medicament comprising a combination of a muscarinic activator and a muscarinic inhibitor, wherein the elected species of the muscarinic activator is xanomeline and the elected species of muscarinic Inhibitor is trospium chloride, a pharmaceutically acceptable carrier, wherein use of the 
Regarding claims 32 and 34, Barlow discloses treating a central nervous system diseases and conditions by a composition that includes a combination of muscarinic agents including  wherein the muscarinic agent can be a direct or indirect agent  against the muscarinic receptor [0011] and the additional neurogenic agent may be another direct muscarinic agent, another  indirect muscarinic agent, or a neurogenic agent that does not act, directly or indirectly, through a muscarinic receptor [0013] wherein the muscarinicagents include muscarinic activator ([0012] and [0080]-[0082]) with muscarinic inhibitor ([0012], [0044], [0065]-[0079], and abstract) and a pharmaceutically acceptable carrier [0116], the composition in combination includes administering a muscarinic agent with another neurogenic agent [0019] wherein the neurogenic agent is a direct muscarinic agent, or indirect muscarinic agent ([0013] and [0017]-[0019]), wherein the muscarinic agent is xanomeline [0066]. Barlow does not disclose the specific combination of xanomeline with trospium chloride.
However, in the same field of endeavor of pharmaceutical drug combinations to treat disorders or diseases of the central nervous system (abstract), Rogosky discloses an active drug combination including trospium chloride ([0012] and [0014]).
	With respect to the newly added language wherein use of the muscarinic inhibitor alleviates a side effect associated with use of the muscarinic activator, this is a limitation on intended use.  As the combination of references disclose the instantly claimed      xanomeline with trospium chloride it would be expected, until and unless, Applicant can nd 1992 (PTO Bd. Pat. App. & Int. 1989).
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).  MPEP 2112.01 (I).



Regarding claim 45, Barlow discloses wherein the formulation is a controlled release formulation [0117].
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing combine the teachings of Barlow et al. and Rogosky et al. for a medicament comprising a muscarinic activator and a muscarinic inhibitor including xanomeline as disclosed by Barlow with the inhibitor is trospium chloride as disclosed by Rogoskyto treat a central nervous system disorder as disclosed by the combination of references as a matter of design choice, as instantly claimed, with a reasonable disclosed of success, at the time of the instant invention. Said design choice amounting to a simple substitution of one known element for another to obtain predictable results. One of ordinary skill in the art would be motivated to do so as trospium chloride was a known muscarinic inhibitor used in combination with other pharmaceuticals to treat disorders of the central nervous system. One who would have practiced the invention would have had reasonable expectation of success because Barlow had already described a composition comprising a muscarinic activator and a muscarinic inhibitor, while Rogosky provided guidance with respect to the specific inhibitor being tropsium chloride to treat central nervous system disorders. It would have only required routine experimentation to simply substitute in trospium chloride as the muscarinic inhibitor in a medicament that comprises both a muscarinic activator and a muscarinic inhibitor as required by the claimed invention.
prima facie obvious to one of ordinary skill in the art at the time of filing.
Claims 35-43 and 45 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barlow et al. (Pub. No.: US 2007/0049576; Pub. Date: Mar. 1, 2007) and Rogosky et al. (Pub. No.: US 2002/0010216; Pub. Date: Jan. 24, 2002) as applied to claim 32 above, and further in view of Asselin et al. (Pub. No.: US 2007/0027160; Pub. Date: Feb. 1, 2007) for reasons of record.
Regarding claims 36-42 the combination Barlow et al. and Rogosky et al. remains as applied to claim 32. While the combination of Barlow and Rogosky discloses a medicment comprising a muscarinic activator and a muscarinic inhibitor a pharmaceutical carrier for the treatment of a central nervous system disorder wherein the inhibitor is xanomeline and the inhibitor is trospium chloride, the combination does not disclose wherein the medicament comprises from 10 micrograms to 10g of the muscarinic activator and from 10 micrograms to 10g of the muscarinic inhibitor.
However in the same field of endeavor of treating central nervous systems disorders with and activator and inhibitor (abstract) in the form of a capsule for sustained release ([0534] and [0545]) wherein the active agents comprise tropsium chloride and xanomeline [0553], Asselin discloses administering the dosage packaged within a single dosage [0545] in the form of a capsule [00518] from about .01 mg to about 1000 mg [0546] and [0743]). Additionally Asselin discloses wherein the dosage is from 0.01 to 250mg, .0101 to lOOmg, and 0.01 to 50mg [0546]. This includes the instantly claimed ranges of trospium chloride or xanomeline within the medicament. 
et al. It is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 USPQ 33; In re Russell, 169 USPQ 426. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Alter, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”)
Regarding claim 35, the combination of Barlow and Rogosky discloses a medicment comprising a muscarinic activator and a muscarinic inhibitor a pharmaceutical carrier for the treatment of a central nervous system disorder wherein the inhibitor is xanomeline and the inhibitor is trospium chloride, additionally Asselin discloses wherein the dosage from about .01 mg to about 1000 mg [0546] and nd 1992 (PTO Bd. Pat. App. & Int. 1989).
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).  MPEP 2112.01 (I).


It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Barlow et al., Rosgosky et al., and Asselin et al. for a medicament comprising the muscarinic activator xanomeline and the muscarinic inhibitor trospium chloride as disclosed by the combination of Barlow and Rogosky with a dosage from Img to 1 g, 0.01 to 250mg, .0101 to lOOmg, and 0.01 to 50mg as disclosed by Asselin to treat a central nervous system disorder as disclosed by the combination of references as a matter of design choice, as instantly claimed, with a reasonable disclosed of success, at the time of the instant invention. Said design choice amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to have a dosage of Img to 1 g, 0.01 to 250mg, .0101 to lOOmg, and 0.01 to 50mg as Asselin discloses in order to find the optimal dosage range and appreciates that the dosage will need to be adjusted for the different delivery vehicles and the individual physical factors related to the subject being treated [0543]. One who would have practiced the invention would have had reasonable expectation of success because the combination of Barlow and Rosgosky had already described for a method and composition comprising a muscarinic activator and a muscarinic inhibitor, while Asselin provided guidance with respect to the dosage amount and an appreciation of varying the amount based upon treatment factors to achieve an effective dosage amount to treat the central nervous system disorder, it would have only required routine experimentation to modify the method and composition of Barlow to 
Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art at the time of filing.

Claims 32, 34-43, and 45 remain rejected, in modified form under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barlow et al. (Pub. No.: US 2007/0049576; Pub. Date: Mar. 1, 2007) and Doi et al. (Pub. No.: US 2004/0058914; Pub. Date: Mar. 25, 2004) for reasons of record.
Regarding claims 32, 34, and 36-43 Barlow discloses a composition for treating a central nervous system diseases and conditions; wherein the composition is in capsule that includes a muscarinic activator ([0012] and [0080]-[0082]) with muscarinic inhibitor ([0012], [0044], [0065]-[0079], [0117], [0124], and abstract), the composition in combination includes administering a muscarinic agent with another neurogenic agent [0019] wherein the neurogenic agent is a direct muscarinic agent, or indirect muscarinic agent ([0013] and [0017]-[0019]), wherein the muscarinic agent is xanomeline [0066]. Barlow does not disclose the specific combination of xanomeline with trospium chloride in specific amounts.
However, in the same field of endeavor of pharmaceutical drug combinations to treat disorders or diseases of the central nervous system including schizophrenia (abstract and claim 6), Doi discloses an active drug combination 
	With respect to the newly added language wherein use of the muscarinic inhibitor alleviates a side effect associated with use of the muscarinic activator, this is a limitation on intended use.  As the combination of references disclose the instantly claimed      xanomeline with trospium chloride it would be expected, until and unless, Applicant can provide evidence to the contrary to provide some type of release to the a side effect associated with the used of the muscarinic activator, especially in light of the claim not limiting the type of side effect or the amount of reduction.  The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the composition of the prior art does not possess the same material, structural and steps-like characteristics of the claimed composition.  In the absence of evidence to the contrary, the burden is on Applicant to prove that the claimed composition is different from that taught by the prior art and to establish patentable differences.  See In re Best 562F .2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2nd 1992 (PTO Bd. Pat. App. & Int. 1989).
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been 
Regarding claim 35, the combination of Barlow and Doi discloses a medicment comprising a muscarinic activator and a muscarinic inhibitor a pharmaceutical carrier for the treatment of a central nervous system disorder wherein the inhibitor is xanomeline and the inhibitor is trospium chloride, wherein the dosage of 0.1-100mg per 1 kg body weigh daily wherein the dosage will be varied based upon he level of symptom, age, sex, body weight and difference in sensitivity of the subject of administration, time and interval of administration, property, dispensation and kind of pharmaceutical preparation, kind of active ingredient and the like, and is free of particular limitation [0482].   As the combination of prior art discloses the instantly elected species in the claimed dosage range, it would expected that the combination of  xanomeline and the inhibitor is trospium chloride would have a theta score greater than 230, absent a showing of unobvious differences.  The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the composition of the prior art does not possess the same material, structural and steps-like characteristics of the nd 1992 (PTO Bd. Pat. App. & Int. 1989).
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).  MPEP 2112.01 (I).


Regarding claim 45, Barlow discloses wherein the formulation is a controlled release formulation [0117],
With regard to the specific concentration of trospium chloride and xanomeline recited in claim 36-42, the amount of a specific ingredient in this composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize. Optimization of parameters is a routine practice that would be obvious for a person of 
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Barlow et al. and Doi et al. for a composition treating a central nervous system disorder comprising a muscarinic activator and a muscarinic inhibitor including xanomeline as disclosed by Barlow with the inhibitor is trospium chloride as disclosed by Doi treat a central nervous system disorder as disclosed by the 
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [Tjhe idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F,2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art 
Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art at the time of filing.

Response to arguments:
	To the extent that Applicants’ arguments are pertinent to the standing rejections, they are addressed as follows: 
	Applicant has failed to establish prima facie case for obvious to show why a person of skill in the art would be motivated to combine the instantly claimed pairs of activators and inhibitors.  The inhibitors have only been used previously to treat an unrelated disorder and not a side effect caused but the activator.  

	Applicant’s argument has been fully considered, but not found persuasive.  Barlow discloses using a combination of muscarinic agents in the method of treating a disease, disorder, or condition connected to one or more a nervous system condition in a human or animal [0010], wherein the muscarinic agent can be a direct or indirect agent  against the muscarinic receptor [0011] and the additional neurogenic agent may be another direct muscarinic agent, another  indirect muscarinic agent, or a neurogenic agent that does not act, directly or indirectly, through a muscarinic receptor [0013], wherein a muscarinic agent includes xanomeline.  But Barlow does not disclose the combination of xanomeline 
	With respect to Applicant’s arguments concerning the combination being unrelated to treating the side effects of the activator, this has been fully considered, but not found persuasive.  The prior art need not have the same motivation to combine references.  Additionally, this limitation appears to be an intended use of the trospium chloride and as the prior art discloses the presence of trospium chloride it would be expected to have some effect of alleviating a side effect associated with use of the activator especially in light of the claim not limiting the type of side effect or the amount of reduction.   
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 33, 36-43, and 45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 33-48 and 52 of U.S. Patent 10,369,144. Although the claims at issue are not identical, they are not patentably distinct from each other because each claim recite a composition that can be in capsule form wherein the composition can comprise xanomeline and trospium chloride, wherein the trospium chloride is in an amount effective to reduce the side effect of the xanomeline (muscarinic activator).  The dosage ranges, release profile, and vehicles for administration of the composition overlap.

Conclusion
No Claims are allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-


/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617